ORDER
PER CURIAM.
Defendant, Jerome Owens, appeals from the judgment of conviction, after a jury trial, for murder in the first degree, assault in the first degree, and two counts of armed criminal action. He was sentenced to life without parole on the murder conviction, thirty years on the first count of armed criminal action to be served concurrent with the sentence imposed on the murder conviction, fifteen years on the first degree assault conviction to be served consecutive to the sentences imposed for the murder in the first degree and first aimed criminal action convictions, and fifteen years on the second count of armed criminal action to be served concurrent with the sentences imposed on all other counts.
We have reviewed the record on appeal. An extended opinion would serve no jurisprudential purpose. We affirm. Rule 30.25(b).